NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                      2007-3301



                                  RICHARD T. NG,

                                                            Petitioner,


                                          v.

                        DEPARTMENT OF THE TREASURY,

                                                            Respondent.

      Richard T. Ng, of Hacienda Heights, California, pro se.

       J. Reid Prouty, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Harold D. Lester, Jr., Assistant
Director.

Appealed from: Merit Systems Protection Board
                         NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit


                                        2007-3301


                                     RICHARD T. NG,

                                                                Petitioner,

                                            v.

                           DEPARTMENT OF THE TREASURY,

                                                               Respondent.

Petition for review of the Merit Systems Protection Board in SF1221040495-B-1,
SF1221020674-M-1, and SF1221050575-W-1.

                             __________________________

                             DECIDED: February 7, 2008
                             __________________________


 Before MAYER, LOURIE and RADER, Circuit Judges.

 PER CURIAM.

       Richard T. Ng appeals from the final decision of the Merit Systems Protection

 Board denying his request for corrective action. Ng v. Department of the Treasury, Nos.

 SF-1221-04-0495-B-1, SF-1221-02-0674-M-1, SF-1221-05-0575-W-1 (M.S.P.B. June

 19, 2007). We affirm.

       At the time relevant to this appeal, Ng was employed as a GS-12 Revenue Agent

 at the Internal Revenue Service (“agency”). Ng filed an appeal with the board in 2002,

 alleging that he had suffered reprisal for disclosures protected under the Whistleblower
Protection Act of 1989 (“WPA”), 5 U.S.C. § 2302(b)(8).         The board dismissed his

appeal, finding that he had failed to make non-frivolous allegations of disclosures

protected under the WPA. This court, however, concluded that Ng’s allegations were

sufficient to establish board jurisdiction. Ng v. Department of the Treasury, 120 Fed.

Appx. 794, 796-97 (Fed. Cir. 2004) (non-precedential decision). The case was

remanded to the board for a hearing on the merits of Ng’s claims. Id.

        Ng filed two additional appeals with the board, both of which were joined to his

initial appeal. After conducting two hearings, the administrative judge ruled in favor of

the agency, concluding that “the agency established by clear and convincing evidence

it had legitimate reasons for taking all of the challenged actions, and that the agency

would have taken the same actions even if [Ng] had not made any protected

disclosures.” Ng v. Department of the Treasury, Nos. SF-1221-04-0495-B-1, SF-1221-

02-0674-M-1, SF-1221-05-0575-W-1, slip. op. at 68 (M.S.P.B. Nov. 3, 2006).            The

administrative judge’s decision became the final decision of the board on June 19,

2007.

        This court’s review of a board decision is limited by statute. We must affirm such

a decision unless it is arbitrary, capricious, an abuse of discretion, otherwise not in

accordance with law, obtained without required procedures, or not supported by

substantial evidence. 5 U.S.C. § 7703(c); Hayes v. Department of Navy, 727 F.2d 1535,

1537 (Fed. Cir. 1984).

        Substantial evidence supports the board’s determination that the agency

established, by clear and convincing evidence, that it would have taken the same

personnel actions against Ng even absent any disclosures protected under the WPA.




2007-3301                                   2
Ng asserts that the agency improperly placed him on administrative leave in 2001. The

evidence showed, however, that Ng displayed disturbing pictures, including a graphic

depiction of the Columbine massacre, and sent emails to various agency employees

which alluded to death and indicated that Ng had instructed his family to file a wrongful

death suit against the agency in the event Ng suddenly died.         The board properly

concluded that the agency had “significant, and well-founded, concerns” regarding Ng’s

mental health, and that the decision to place Ng on administrative leave was based not

on any protected disclosure, but instead on the agency’s legitimate concern that Ng

might pose a danger to himself or others. Ng, slip op. at 30.

      Ng also contends that he was denied several promotions because of disclosures

protected under the WPA. The administrative judge, however, properly credited

testimony from agency officials stating that Ng did not have the proper qualifications for

certain positions, and that other applicants were better qualified for the remaining

positions Ng sought. We conclude, therefore, that the board correctly determined that

Ng would have been denied the promotions he sought even absent any protected

disclosures.

      Ng mounts several challenges to the administrative judge’s credibility

determinations. Determinations as to the credibility of witnesses, however, as well as

the factual findings based thereon, are accorded great deference by this court.      See

Rogers v. Office of Personnel Management, 87 F.3d 471, 472 (Fed. Cir. 1996). Ng fails

to establish that any of the board’s credibility determinations were unsupported by the

evidence.




2007-3301                                   3
        We have considered Ng’s remaining arguments. We conclude, however, that

they are insufficient to justify reversal of the board’s decision.




2007-3301                                      4